Citation Nr: 1210932	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.     

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The Veteran had active military service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.                  

By a December 2008 decision, the Board denied the Veteran's claims.  The Veteran thereafter appealed the December 2008 Board decision to the Court of Appeals for Veterans' Claims (Court).  In February 2011, the Court issued a Memorandum Decision wherein it vacated the Board's December 2008 decision and remanded the case for action consistent with its decision.  A copy of the Court's Memorandum Decision has been placed in the claims file.

In January 2012, the Veteran, through his attorney-representative, submitted a private medical statement in support of his claims for service connection for bilateral hearing loss and tinnitus.  The Veteran waived the right to have the statement initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral hearing loss began during active service as the result of in-service acoustic trauma.  

2.  The relevant competent evidence is in relative equipoise as to whether the Veteran's tinnitus began during active service.







CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claims for service connection for bilateral hearing loss and tinnitus.  Therefore, no further development is needed with regard to the Veteran's appeal.


II. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service connection may also be granted on the basis of a post- service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." 38 C.F.R. § 3.303(d).  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).       

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from October 1963 to October 1965.  His Military Occupational Specialty (MOS) was as a Light Weapons Infantryman.  Additional service records show that the Veteran also had another MOS as a personnel carrier driver.  

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss or tinnitus.  The records reflect that in August 1965, the Veteran underwent a separation examination.  At that time, his ears were clinically evaluated as "normal."  Audiometric testing showed puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization (ISO)) of 15, 15, 15, and 10 decibels in the right ear, and 15, 15, 15, and 15 decibels in the left ear at 500, 1,000, 2,000, and 4,000 Hertz (Hz) respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)

In March 1974, the Veteran filed a VA disability compensation claim for service connection for multiple disorders; the list of disorders did not include bilateral hearing loss or tinnitus.  

A VA examination was conducted in May 1974.  At that time, the Veteran's ears were clinically evaluated as "normal."  The examination report is negative for any complaints or findings of hearing loss or tinnitus.  



In a private medical statement from T.P., M.D., dated in April 2002, Dr. P. stated that he had evaluated the Veteran for hearing loss.  Dr. P. indicated that the Veteran was 60 years old and had a history of hearing loss which had become evident especially over the past 10 years.  The Veteran worked as a teacher's aide and recently, he had failed two hearing tests at school.  The Veteran had a history of working in the military without ear protection.  According to the Veteran, he also had a lot of earaches as a youth.  Following audiological testing, Dr. P. diagnosed the Veteran with high frequency sensorineural hearing loss which was severe in both ears.  Dr. P. advised the Veteran to protect his ears from noise because he had already lost a lot of hearing due to noise exposure from the past.    

In a medical treatment record from Dr. T. P., dated in August 2003, Dr. P. stated that the Veteran underwent a follow-up evaluation for his bilateral hearing loss and tinnitus.  The Veteran indicated that he had a constant high-pitched ring during the daytime.  The assessment was sensorineural hearing loss and tinnitus.  

In June 2004, the Veteran underwent a VA audiology consultation.  At that time, the examiner stated that according to the Veteran, he had experienced the onset of a bilateral constant ringing approximately two years ago.  In addition, two years ago, the Veteran was also fitted with hearing aids.  The Veteran was exposed to noise in the Army from tanks, guns, artillery, and on the firing range.  No hearing protection was worn.  There was no significant noise exposure after service.  The Veteran had worked as a professional mover and in farming.  At present, he worked as a teacher's aide.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 10, 15, 20, 45, and 85 decibels, respectively, with a puretone average of 41.25 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 10, 20, 50, 90, and 95 decibels, with a puretone average of 63.75 decibels.  The examiner interpreted the results as showing bilateral high frequency sensorineural loss of mild to severe degree in the right ear and moderate to profound degree in the left ear.  According to the examiner, the Veteran's hearing loss was most likely due to noise exposure.      

In December 2004, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  At that time, he stated that he was exposed to loud noises while serving in the military as a member of the infantry and as an armored personnel carrier driver.  According to the Veteran, due to his in-service noise exposure, he developed bilateral hearing loss and tinnitus.  

In a private medical statement from Ms. L.A.C., Ed.D., CCC-SLP, dated in June 2005, Ms. C. stated that she was a speech language pathologist who had worked with the Veteran.  Ms. C. indicated that the Veteran had told her that while he was in the military, he fired big guns on numerous occasions which led to him developing tinnitus.  According to the Veteran, his tinnitus had recently progressed and had become so severe, he could only sleep for approximately one hour a night.  

In a statement from the Veteran, dated in December 2005, he stated that during service, he fired numerous weapons and developed ringing in his ears.  According to the Veteran, the ringing would come and go.  He noted that after his discharge, he continued to experience intermittent tinnitus.  

In a private medical statement from Dr. T.P., dated in October 2006, Dr. P. stated that the Veteran had requested that he write a statement about the etiology of his bilateral hearing loss and tinnitus.  It was the Veteran's opinion that his bilateral hearing loss and tinnitus were due to his in-service military noise exposure.  Dr. P. indicated that he had treated the Veteran for four years.  The Veteran had a history of earaches as a child and infant, and had scarring of the eardrums bilaterally which suggested repeated otitis when he was very young.  The Veteran worked in the military in the infantry and was exposed to tanks, ammunition fire, and engine noise without any ear protection.  After the military, he worked in farming and drove tractors and trucks.  Dr. P. reported that the Veteran's ear infections, military noise exposure, and his work in farming led to his hearing loss and tinnitus.  According to Dr. P., it was difficult to determine the percentage of hearing loss due to each risk factor.  Dr. P. opined that the Veteran's military exposure contributed in a significant way to his hearing loss and tinnitus.      

In November 2007, the Board requested an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  The VHA examiner (an audiologist ) was requested to offer an opinion as to whether it was at least as likely as not (50 percent or more likelihood) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were caused by or had an origin during the Veteran's period of service.  

Pursuant to this request, the Board received a VHA opinion from B.M., M.D., MPH, Assistant Professor of Medicine, dated in January 2008.  In the opinion, Dr. M. stated that he had reviewed the Veteran's claims file.  The Veteran's service treatment records were negative for any complaints or findings of hearing loss or tinnitus.  Upon the Veteran's separation examination, the Veteran's hearing was within normal limits.  According to Dr. M., the onset of the Veteran's hearing loss and tinnitus was unclear but notes indicated approximately early 1990's.  Dr. M. reported that in formulating his opinion, he reviewed two consensus papers; one from the American College of Occupational and Environmental Medicine and one from the Institute of Medicine.  According to the papers, "most scientific evidence indicate[d] that previously noise-exposed ears [were] not more sensitive to future noise exposure and that hearing loss due to noise [did] not progress. . .once the exposure to noise [was] discontinued."  Similarly there was little evidence "available to address whether noise-induced hearing loss or tinnitus progress[ed] after noise exposure end[ed] or whether noise-induced hearing loss [could] develop several months or years after the noise exposure had ended."  Given that the Veteran's separation audiogram did not support the presence of either hearing loss or tinnitus at the time of separation, Dr. P. opined that it was less likely that the more recent tinnitus and hearing loss were directly related to, and, per quoted sources above, aggravated by presumed noise exposure in the service.  

In July 2008, the Veteran underwent a VA audiological evaluation.  At that time, the examiner stated that the Veteran's service treatment records showed normal hearing upon his separation examination.  According to the examiner, the first evidence of record of bilateral hearing loss and tinnitus was in 2002.  The examiner reported that according to the Veteran, he developed tinnitus during service.  At first, the tinnitus was not constant and in the 1970's, it was short tones.  However, in the 1990's, the tinnitus became constant.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 25, 25, 50, and 90 decibels, respectively, with a puretone average of 47.5 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 15, 20, 60, 95, and 100 decibels, with a puretone average of 68.75 decibels.  Speech discrimination percentages were 92 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural loss, moderate to profound in degree.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military service.  The examiner stated that he agreed with the VHA opinion.  The Veteran's separation audiogram showed no evidence of hearing loss and there was no evidence of hearing problems or tinnitus prior to 2002.     

In a private medical statement from Ms. J.K., a family Nurse Practitioner, dated in June 2008, Ms. K. stated that the Veteran had been a patient since the 1990's.  Ms. K. indicated that the Veteran had marked hearing loss and tinnitus.  According to Ms. K., it was apparent that the Veteran experienced ear infections causing scarring of the tympanic membranes.  The Veteran had done farm work, usually picking corn or cotton and thus, not exposed to loud machinery.  He was exposed to artillery gunfire and explosions in the military, and he reported ringing in his ears to his sergeant.  According to Ms. K., that noise exposure could be a significant contributor to the Veteran's hearing loss and tinnitus.    

In a private medical statement from Dr. T.P., dated in November 2011, Dr. P. stated that he was asked by the Veteran to estimate what percentage of the Veteran's hearing loss and tinnitus was due to his military service.  Dr. P. noted that, as he had stated in his earlier statement, he could not prove exactly how much of the Veteran's hearing loss and tinnitus was due to his military service.  Dr. P. indicated that he had carefully interviewed the Veteran and asked him about his medical history regarding his ears and noise exposure before and after military service.  The Veteran had limited noise exposure outside the military.  Dr. P. stated that his best estimate was that 50 percent or more of the Veteran's hearing loss and tinnitus was due to his military service.      

IV. Analysis

In this case, the Veteran contends that due to his MOS's as a Light Weapons Infantryman and a personnel carrier driver, he was exposed to loud noises from tanks, guns, artillery, and on the firing range.  The Veteran notes that he did not wear any hearing protection during service.  He maintains that due to his in-service noise exposure, he developed bilateral hearing loss and tinnitus.  Given that the Veteran's service records confirm that his MOS's were as a Light Weapons Infantryman and a personnel carrier driver, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(a) (West 2002).      

The Board also finds that the Veteran offers a credible account that he first experienced some difficulty hearing during service.  While the Veteran is not competent to diagnosis a hearing loss disability as defined by 38 C.F.R. § 3.385 (such a diagnosis is made on the basis of a certified audiological examination) he is competent to report what comes to him through his senses, to include noticing some degree of hearing loss during service and the persistence and worsening of his hearing deficit thereafter.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran's statements provide credible evidence of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In addition, in regard to the Veteran's tinnitus, the evidence indicates that the Veteran first noticed tinnitus while he was in the military and had complaints since that time, thus indicating a continuity of symptomatology.  Id.  The Board finds that the Veteran's statements regarding when he noticed ringing in his ears and that such episodes have been recurrent ever since are credible and that he is competent to state that he has had such a symptom.  See Charles, 16 Vet. App. at 370.

In this case, the evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The evidence of record further reflects that he has a current diagnosis of tinnitus.  Thus, the pertinent question in this case is whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his period of active service, specifically to his in-service noise exposure.  In this regard, the Board recognizes that the evidence of record reflects discrepancies in the medical opinions regarding the aforementioned nexus question.  Upon a review of the opinions that support the Veteran's claims, in a June 2004 VA audiology consultation report, a VA examiner opined that the Veteran's hearing loss was most likely due to his in-service noise exposure.   In addition, private medical statements from Dr. T.P., dated in April 2002, October 2006, and November 2011, support the Veteran's contention that his currently diagnosed bilateral hearing loss and tinnitus are related to his in-service noise exposure.  The Board recognizes that Dr. P. also noted other factors that could have contributed to the Veteran's bilateral hearing loss and tinnitus, such as prior ear infections.  However, in his November 2011 statement, Dr. P. opined that 50 percent or more of the Veteran's hearing loss and tinnitus was due to his military service.  Thus, given that the probability of a nexus was 50 percent or greater, the Board notes that the Veteran's in-service noise exposure had the greatest impact on his developing bilateral hearing loss and tinnitus.          

Upon a review of the evidence of record that opposes the Veteran's claims, the Board observes that in the January 2008 VHA opinion, Dr. B.M. opined that it was less likely that the Veteran's bilateral hearing loss and tinnitus were related to his in-service noise exposure.  In addition, in the July 2008 VA audiological examination report, the examiner stated that he agreed with the VHA opinion that there was no nexus between the Veteran's bilateral hearing loss and tinnitus, and in-service noise exposure.  The Board notes that both of these opinions were primarily based on the determination that the Veteran's service treatment records were negative for any complaints or findings of bilateral hearing loss and tinnitus, and that there was no evidence of bilateral hearing loss and tinnitus until decades after the Veteran's discharge.  However, as stated above, the Board finds the Veteran's statements that he first experienced hearing loss and tinnitus during service, and that his hearing loss and tinnitus got progressively worse after his discharge, credible and competent evidence of continuity of symptomatology.  Thus, given that Dr. M. and the VA examiner from the July 2008 VA examination did not address this evidence, their opinions are of diminished probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In light of the above, the Board recognizes that the Veteran was exposed to acoustic trauma during service and that he has credibly noted the in-service onset of his hearing loss and tinnitus.  In addition, the record contains medical opinions that both support and weigh against the contended causal relationship.  Therefore,  the Board finds that the evidence is at least in relative equipoise as to whether there is a causal link between current diagnoses of bilateral hearing loss and tinnitus, and in-service acoustic trauma.  With application of the doctrine of reasonable doubt, service connection for bilateral hearing loss and tinnitus is warranted.    


ORDER

Entitlement to service connection for bilateral hearing loss is granted.     

Entitlement to service connection for tinnitus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


